Casey, J. P.
Proceedings initiated in this court pursuant to Executive Law § 298 to review a determination of the State Division of Human Rights, dated September 26, 1983, which dismissed petitioner’s complaints of an unlawful discriminatory practice based on physical disability and/or age.
Following its investigation of petitioner’s complaints, the State Division of Human Rights found no probable cause to believe that the employer had engaged in a discriminatory practice. The Division based its finding upon evidence that petitioner’s disability prevented him from performing all of the duties required of his position. The Division also noted that the employer had not hired a replacement for petitioner. In view of the Division’s expertise in evaluating discrimination claims and its wide discretion to evaluate the conduct of the parties and to reach conclusions based on what is fairly inferable from the facts (State Off. of Drug Abuse Servs. v State Human Rights Appeal Bd., 48 NY2d 276, 284), the Division’s determination herein cannot be disturbed, for it has a rational basis in the record. Nor is there any merit in petitioner’s claim that the Division’s investigation was inadequate (compare Soellner v State Div. of Human Rights, 100 AD2d 876, with Matter of Tirino v Long Is. Jewish-Hillside Med. Center, 99 AD2d 513).
Determination confirmed, and petitions dismissed, without costs. Casey, J. P., Weiss, Mikoll, Levine and Harvey, JJ., concur.